Citation Nr: 1034524	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 2000 to March 2003.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2008 rating 
decision by the Cheyenne, Wyoming Department of Veterans Affairs 
(VA) Regional Office (RO).  In April 2009, a Video Conference 
hearing was held before the undersigned.  In June 2009 and April 
2010, the Board sought advisory medical opinions from the 
Veterans Health Administration (VHA).  


FINDINGS OF FACT

1.  An unappealed May 2006 rating decision denied service 
connection for a low back disability essentially on the basis 
that there was no evidence of a nexus between any current low 
back disability and the Veteran's service.  

2.  Evidence received since the May 2006 rating decision raises 
questions about the nature and etiology of the Veteran's back 
disability, lumbar and abdominal muscle insufficiency, relates to 
previously unestablished elements necessary to substantiate the 
claim seeking service connection for a back disability, and 
raises a reasonable possibility of substantiating the claim.  

3.  It is reasonably shown that the Veteran's lumbar and 
abdominal muscle insufficiency disability had its onset in 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
entitlement to service connection for a back disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

2.  Service connection for lumbar and abdominal muscle 
insufficiency is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as this decision grants 
the benefit sought, there is no reason to belabor the impact of 
the VCAA on this matter, since any error in notice or omission in 
duty to assist is harmless.  Accordingly, the Board will address 
the merits of the claim.  

B.	Factual Background

An unappealed May 2006 rating decision denied the Veteran service 
connection for a low back disability based on a finding that 
there was no link between any low back disability and the 
Veteran's service.  

The evidence of record in May 2006 included service treatment 
records (STRs) that show that in February 2003 the Veteran was 
seen for evaluation of low back pain complaints; the assessment 
was a soft tissue mass near the sacrum.  On medical assessment 
for discharge from active duty later in February 2003, the 
Veteran did not mention her back.  A March 2003 treatment record 
notes the Veteran's complaints of lower back pain for six months 
(with intermittent radicular pain to the left leg) that began 
while lifting a case of soda in October 2002, and that the 
symptoms had slowly progressed since.  The diagnosis was lower 
back strain.  

On May 2003 examination (for the left ankle) on behalf of VA, it 
was noted that the spine was within normal limits. 

A December 2005 VA treatment record notes complaints of back pain 
over the sacroiliac notch on the right side and to a lesser 
degree on the left side.  The Veteran reported intermittent back 
pain since an injury in service.  Straight leg raising was 
negative, deep tendon reflexes, gait, and range of motion were 
fairly normal, although guarding was noted with flexion.  The 
diagnosis was lumbosacral back strain, possible sacroiliac 
inflammation.  X-rays revealed mild disc space narrowing changes 
at the L5-S1 level, with no spondylolysis or spondylolisthesis, 
and the lumbar spine was negative for any acute trauma.  

Evidence received subsequent to the May 2006 rating decision 
includes the transcript of an April 2009 videoconference hearing, 
when the Veteran testified that she injured her back lifting 
bottles of soda during service.  She denied treatment for her 
back between 2003 and 2005, but reported that she was having 
problems with her back during this period.  

In June 2009, the Board sought an advisory medical opinion from 
the VHA as to whether any current low back disability is related 
to the Veteran's service, and specifically to any injury therein.  
The March 2010 VHA specialist's opinion noted the Veteran's 
clinical history of injuring her back in February 2003, and that 
on separation examination in February 2003, no mention was made 
of any back or spine problem; the expert opined that the February 
2003 injury was not of such nature as to produce an acute disc 
rupture (as the Veteran did not have immediate severe and 
disabling back pain with signs of nerve root compression nor was 
there pain of increasing severity over a brief period of time).  
The expert observed that narrowing of the L5-S1 disc space is 
often seen in individuals without any complaints and pathology at 
that level to be of enough significance by itself.  The 
specialist opined that it was "highly unlikely that her 
complaints are related to the work she did [in February 2003].  
Much more likely are they caused by lumbar and abdominal muscle 
insufficiency . . ."  

In April 2010, the Board again sought an advisory VHA medical 
opinion to clarify/supplement the March 2010 VHA opinion.  The 
May 2010 VHA opining expert stated, after review of the Veteran's 
claims file, that it would be expected that an individual with 
acute injury secondary to lifting would have pain to require 
medical attention on a timely basis.  However, there was 
inconsistency in the record, as the individual made no mention of 
injury or trauma upon initial evaluation (in February 2003).  The 
expert also noted that the Veteran's history is inconsistent as 
her December 2005 claim indicated she was injured in August 2002, 
and her initial presentation to a physician noted an injury date 
of October 2002.  The specialist stated that the Veteran's lumbar 
and abdominal insufficiency can be disability, and it would be 
acquired and not service related.  It was noted that there was no 
clear and unmistakable evidence that the disability pre-existed 
service.  The examiner opined that the Veteran's "back pain is 
secondary to natural progression of aging.  There is no evidence 
of an increase in severity during service.  The individual was 
found to have flare ups of back pain without an appreciable 
cause."

C.	Legal Criteria

As noted above, the Veteran's claim of service connection for a 
low back disability was denied in May 2006.  She was properly 
notified of the decision and of her appellate rights; she did not 
appeal this decision and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a compensable 
degree in a specified period of time postservice (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. 
App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination in the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


D.	Analysis

New and Material Evidence to Reopen

The May 2006 rating decision that denied the Veteran's claim of 
service connection for a low back disability was based on a 
finding that there was no evidence of a nexus between any current 
low back disability and the Veteran's service.  Consequently, for 
evidence to be found new and material, it must be evidence not of 
record in May 2006 that addresses such finding.  The evidence 
received since May 2006 relates the onset of her lumbar and 
abdominal muscle insufficiency to her period of active service 
(see May 2010 VHA expert's opinion).  Consequently, it is new, 
relates to facts necessary to substantiate the Veteran's claim of 
service connection for a back disability, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, it is new 
and material, and the claim of service connection for a back 
disability may (and must) be reopened.  

De Novo Review

At the outset, the Board notes that the appellant is not 
prejudiced by the Board's proceeding with de novo review of this 
claim without returning it to the RO for their initial de novo 
consideration upon the Board's reopening of the claim because 
this decision grants the benefit sought.  

In March 2010, the VHA consultant indicated that the Veteran 
suffered from lumbar and abdominal muscle insufficiency.  In May 
2010, a separate VHA consultant provided an opinion that lumbar 
and abdominal muscle insufficiency can be a disability, and that 
such would be an acquired disability.  While the opinions are 
essentially to the effect that the Veteran's disability, lumbar 
and abdominal muscle insufficiency, is not due to/the result an 
injury in service, and specifically the injury reported by the 
Veteran in March 2003 (i.e., injuring her lower back while 
lifting a case of soda), the opinions do support the finding that 
the disability was first manifested during service.  Furthermore, 
while the May 2010 VHA expert suggested the disability may be due 
to the "natural progression of aging", he also opined that 
there was no clear and unmistakable evidence the disability 
preexisted service.  Hence, the opinion suggests the disability 
became manifest during service.  

The Veteran's service entrance examination did not mention or 
note a back disability.  Consequently, she is entitled to the 
presumption of soundness on entrance into service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  The May 2010 VHA consultant indicated 
that the Veteran's lumbar and abdominal muscle insufficiency 
disability is an acquired disability, and the evidence 
demonstrates that the disability was acquired during service.  
The Board notes that inconsistencies as to the date of the injury 
(noted by the May 2010 VHA consultant) are irrelevant, as this 
grant is based on a finding that a chronic disability became 
manifest during service, and has persisted.  The evidence 
reflects that the Veteran was free of a back disability when 
inducted; that lumbar and abdominal muscle insufficiency became 
manifest during service; and that such disability has persisted 
since.  Accordingly, the Board finds that all the requirements 
for establishing service connection are met, and that service 
connection for lumbar and abdominal muscle insufficiency 
disability is warranted.  


ORDER

The claim of service connection for a back disability is 
reopened; service connection for lumbar and abdominal muscle 
insufficiency disability is granted on de novo review.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


